548 Pa. 209 (1997)
696 A.2d 152
Leroy KROMER, Jr., Appellant,
v.
RELIANCE INSURANCE COMPANY, Chubb Group of Insurance Companies, Federal Insurance Co.
v.
SOLID WASTE SERVICES, INC., Hoch Sanitation Services, Inc. George J. Balikian, Interested Parties.
George J. BALIKIAN, Appellant,
v.
RELIANCE INSURANCE COMPANY, Chubb Group of Insurance Companies, Federal Insurance Co.
v.
SOLID WASTE SERVICES, INC., Hoch Sanitation Services, Inc. Leroy Kromer, Jr., Interested Parties.
Supreme Court of Pennsylvania.
Argued April 29, 1997.
Decided July 23, 1997.
Frank J. Madey, for George J. Balikian.
John E. Freund, III, for Reliance Insurance Co.
Michael J. Plevyak, for Federal Insurance Co.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.


*210 ORDER

PER CURIAM:
AND NOW, this 23rd day of July, 1997, it is ORDERED that the Superior Court's decision is AFFIRMED.